Citation Nr: 1438556	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & M.R.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to April 1962 and from February 1963 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  RO jurisdiction currently resides with the Montgomery, Alabama RO.

In June 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of the hearing is of record.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are not pertinent to the present appeal or are duplicates of the paper file with the exception of the June 2014 Board Hearing Transcript (Virtual VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veterans has alleged that his service-connected asbestosis has worsened and he has presented testimony and medical evidence in support of his claim.  See June 2014 Pulmonary Function Tests (PFT) and Chest CT (includes waiver of RO consideration).  However, upon reviewing the PFT Analysis report, it is apparent that post-bronchodilator studies have not been conducted.  According to 38 C.F.R. § 4.96 Special provisions regarding evaluation of respiratory conditions, post-bronchodilator studies are required when PFT's are done for disability evaluation purposes except when the results of the pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  The examiner did not provide much detail as to why such tests were not conducted or not necessary.  

The Veteran and his representative have indicated that no additional evidence needs to be obtained in terms of additional records.  See Bd. Hrg. Tr. p. 11.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current manifestations and severity of his service-connected asbestosis.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests must be accomplished, to include pulmonary function tests with pre and post-bronchodilator FVC and DLCO findings.  If the examiner determines that post-bronchodilator studies should not be done, he/she must state why not.  The examiner should also provide an opinion in regard to the Veteran's maximum exercise capacity and the degree of impairment due to the service-connected asbestosis.  A complete rationale for all opinions expressed must be given. 

2. Thereafter, readjudicate this claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



